Citation Nr: 0032070	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  93-08 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cerebrovascular accident.

2.  Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran served on active duty from February 1951 to 
November 1952, and from February 1956 to April 1974.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 1992 by the 
St. Petersburg, Florida, Regional Office (RO) 

of the Department of Veterans Affairs (VA).  In February 
1995, February 1996, and July 1997, the Board remanded this 
case in order to ensure compliance with due process concerns 
and to obtain additional medical information.  In August 
2000, the Board requested that a VA physician furnish an 
opinion with regard to the veteran's appeal.  That opinion 
was received, and the veteran and his representative were 
provided with an opportunity to present evidence or argument 
in response thereto.  No evidence or argument was forthcoming 
within the 60-day period for such response.


FINDINGS OF FACT

1.  VA's duty to assist has been satisfied, and the veteran's 
application is complete.

2.  Inservice elevated blood pressure readings are not shown 
to be manifestations of hypertension.

3.  A cerebrovascular accident was not manifested during 
service; the incurrence of a cerebrovascular accident more 
than one year subsequent to the veteran's separation from his 
last period of active service is not shown to be related to 
his active service.

4.  A cardiovascular disorder was not manifested during 
service; the incurrence of a cardiovascular disorder more 
than one year subsequent to the veteran's separation from his 
last period of active service is not shown to be related to 
his active service.


CONCLUSIONS OF LAW

1.  A cerebrovascular accident was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137 (West 1991 and Supp. 
2000); 

38 C.F.R. §§ 3.303, 3.307, 3.309 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A).

2.  A cardiovascular disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137 (West 1991 and Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim arises from the veteran's initial application for 
disability compensation that was filed in July 1991.  There 
is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified at 38 U.S.C. § 5102).

The St. Petersburg RO requested that the National Personnel 
Records Center (NPRC) furnish the veteran's service medical 
records and verify his periods of service.  The NPRC 
thereafter confirmed the veteran's service periods, and 
forwarded to VA his service medical records.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)(1)).  There has been no indication from either the 
veteran or the NPRC that additional service or other 
pertinent governmental records are available.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(3)).  In addition, VA has secured all VA and 
private medical records that the veteran has indicated are 
pertinent to his claim, and VA has satisfied its duty with 
respect to 

such records and with receipt of sufficient information to 
proceed.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be 
codified at 38 U.S.C. § 5103A(b) and (c)(2)).

A July 1970 service medical record notes that the veteran had 
complained of a five-day history of dizziness, and indicates 
suspected "orthostatic hypotension from early 
arteriosclerosis."  In addition, review of his service 
medical records reveals that he had several elevated blood 
pressure readings during service, to include a reading of 
120/90 on his separation examination in November 1973.  That 
report, however, also shows that his heart and vascular 
system were clinically evaluated as normal, and does not 
indicate the presence of any cardiovascular or 
cerebrovascular disorder, or history thereof.  The report of 
medical history prepared in conjunction with his separation 
from his final period of service, also dated in November 
1973, notes only that he was taking daily medication for 
"neck [and] head and stomach," and does not indicate that 
such medication was being taken to alleviate cerebrovascular 
or cardiovascular problems.

In brief, the veteran's service medical records are devoid of 
evidence of either a cerebrovascular or cardiovascular 
disorder, or of symptoms thereof.  In September 2000, a VA 
physician, at the request of the Board, reviewed the medical 
records, and indicated the following:

I have reviewed the chart of the 
appellant.  I find no evidence of 
hypertension during this veteran's period 
of service (1956-'74).  Therefore, 
[c]erebrovascular or cardiovascular 
disease cannot be connected to a period 
during the service years.

As noted above, the veteran and his representative were 
subsequently furnished with a copy of this physician's 
statement, and offered the opportunity to respond or submit 
additional evidence.  No evidence or response was thereafter 
received from 

the veteran, and his representative indicated, on his own 
behalf, that he had no further evidence or argument to 
present.  In view of the fact that the veteran's service 
medical records do not reflect the presence of either of the 
claimed disorders, and that a relationship between the 
current manifestation of those disorders and his service has 
been specifically rejected by a medical expert, the Board 
must conclude that neither a cerebrovascular disorder, nor a 
cardiovascular disorder, was present during service, or that 
the current manifestation of either disorder is etiologically 
or causally related to service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2000); 38 C.F.R. § 3.303(b) (2000).

The question that still remains, however, is whether a 
cerebrovascular or cardiovascular disorder had been 
manifested to a compensable degree within one year after the 
veteran's separation from service in April 1974; see 
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 1991 and 
Supp. 2000) and 38 C.F.R. §§ 3.307, 3.309 (2000).  The 
veteran has indicated that he had been accorded treatment in 
1974 or 1975 at Ft. Rucker, Alabama, for what he has 
described as a small stroke.  In February 1995, the St. 
Petersburg RO requested that the hospital at Ft. Rucker 
furnish all medical records compiled between May 1, 1974, and 
the present that pertained to the veteran; personnel at that 
facility thereafter advised VA that "[n]o records [had been] 
found for this patient."  The extant medical evidence first 
demonstrates the presence of cerebrovascular and 
cardiovascular disorders in 1991, or approximately 17 years 
following his separation from service.  Although these 
records show that the veteran indicated at that time that he 
had a stroke in 1974 or 1975, and began to experience 
dizziness in approximately 1986, the fact remains that the 
medical evidence does not demonstrate the presence of either 
cerebrovascular or cardiovascular problems within one year 
following his separation from his last period of service.  
The fact also remains, as discussed above, that the medical 
evidence likewise does not demonstrate the manifestation of 
either of these disorders during service, or that the 
presence of these disorders many years after service is 
related to service.


In view of the above, the Board must conclude that the 
preponderance of the evidence is against the veteran's claims 
for service connection for cerebrovascular and cardiovascular 
disorders.  His claims, accordingly, fail.


ORDER

Service connection for residuals of a cerebrovascular 
accident is denied.  Service connection for a cardiovascular 
disorder is denied.



		
	M. S. SIEGEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

